Citation Nr: 0928884	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-32 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected death pension as a 
surviving spouse.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 
1946, plus 6 months and 26 days of service in the Army 
Reserve.  He died on April [redacted], 2006, and the appellant is his 
surviving spouse.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim for death pension benefits was denied 
because of excessive income due to the lack of supporting 
documentation regarding her expenses.  She submitted evidence 
in the form of a check for expenses associated with the 
Veteran's funeral in the amount of $5315.00 and a deed for a 
cemetery plot, for which she paid $300.00.  

Although the evidence is date-stamped June 2008, it was 
apparently not associated with the record until after the 
statement of the case (SOC) or the supplemental statement of 
the case (SSOC) were issued as reflected by its position in 
the claims file, as well as the fact that it was not 
considered.  As it is relevant to the claim for death 
pension, the RO should consider the evidence and issue a 
SSOC.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§§ 19.37, 20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim for 
entitlement to nonservice-connected death pension 
in light of all pertinent evidence and legal 
authority and issue the appellant an SSOC.  After 
allowing an appropriate time for response, if the 
claim remains denied, it should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


